      0:19-cv-01345-BHH        Date Filed 08/19/20     Entry Number 20        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION


Pamela Parker,                   )
                                 )
                  Plaintiff,     )
                                 )                  Civil Action No. 1:19-1345-BHH
v.                               )
                                 )                                 ORDER
Andrew M. Saul,                  )
Commissioner of Social Security, )
                                 )
                  Defendant.     )
_________________________________)

       This matter is before the Court upon Plaintiff’s motion for attorney’s fees pursuant

to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. In the motion, Plaintiff

seeks attorney’s fees in the amount of $3,778.13, representing 8 attorney hours at an

hourly rate of $195.00 and 22.75 paralegal hours at an hourly rate of $97.50, plus $20.85

in expenses and $400.00 in costs. On August 14, 2020, Defendant filed a response to

Plaintiff’s motion, notifying the Court that Defendant does not object to Plaintiff’s request.

       Attorney’s fees may be awarded pursuant to EAJA where the government’s position

is not substantially justified. The substantial justification test is one of reasonableness in

law and fact. See Pierce v. Underwood, 487 U.S. 552, 565 (1988). The district court has

broad discretion to set the attorney fee amount. “[A] district court will always retain

substantial discretion in fixing the amount of an EAJA award. Exorbitant, unfounded, or

procedurally defective fee applications . . . are matters that the district court can recognize.”

Hyatt v. North Carolina Dep’t of Human Res., 315 F.3d 239, 254 (4th Cir. 2002) (citing

Comm’r v. Jean, 496 U.S. 154, 163 (1990)). Moreover, the court should not only consider

the “position taken by the United States in the civil action,” but also the “action or failure to
       0:19-cv-01345-BHH             Date Filed 08/19/20          Entry Number 20            Page 2 of 2




act by the agency upon which the civil action is based.” 28 U.S.C. § 2412(d)(2)(D), as

amended by P.L. 99-80, § 2(c)(2)(B).

        After consideration, it is hereby

        ORDERED that Plaintiff’s motion (ECF No. 217) is granted, and Plaintiff is awarded

attorney’s fees in the amount of $3,778.13, plus $20.85 in expenses and $400.00 in costs

pursuant to EAJA, made payable to Plaintiff and delivered to the business address of

Plaintiff’s counsel.1

        IT IS SO ORDERED.


                                                              /s/Bruce H. Hendricks
                                                              The Honorable Bruce Howe Hendricks
                                                              United States District Judge

August 19, 2020
Charleston, South Carolina




        1
           As the Supreme Court made clear in Astrue v. Ratliff, attorney’s fees under EAJA are made payable
to the prevailing litigant and not to the litigant’s attorney. 560 U.S. 586, 598 (2010) (holding that the plain text
of EAJA requires that attorney’s fees be awarded to the litigant, thus subjecting EAJA fees to an offset of any
pre-existing federal debts).

                                                         2
